DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Any delay in prosecution is regrettable; however, upon further review, the restriction is hereby withdrawn. All claims are being examined on the merits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackford et al (GB-190612287-A).
claim 1, Blackford et al discloses a rope halter conversion attachment for attaching reins to a rope halter fitted on the head of a riding animal in a way that allows a rider to communicate a nonverbal command to the animal by applying tension to the reins (see figure 1) (page 1, lines 20-24), comprising (see annotated figure 1 below): 
a cheek knot capture portion which captures a cheek knot on the rope halter formed at the juncture of a nose band and a cheek piece of the halter (page 1, lines 35-37)
a lever portion (F) which extends away from the cheek knot capture portion at a prescribed angle (page 1, lines 35-38);
a rein attachment portion which extends away from a distal end of the lever portion, and which is used to connect the reins to the rope halter conversion attachment (page 1, lines 35-38), and wherein
whenever tension is applied to the reins, the rope halter conversion attachment pivots, pulling on the nose band and applying pressure on top of the nose of the animal thereby communicating a nonverbal command to the animal (page 1, lines 20-24). 

    PNG
    media_image1.png
    336
    450
    media_image1.png
    Greyscale

(Annotated figure 1)
claim 20, Blackbird et al discloses a rope halter conversion attachment for attaching reins to a rope halter fitted on the head of a riding animal in a way that allows a rider to communicate a nonverbal command to the animal by applying tension to the reins (see figure 1) (page 1, lines 20-24), comprising (see annotated figure 1 above):
	a left-side rope halter conversion attachment which attaches to the halter on the left side of the animals face; and
	a right-side rope halter conversion attachment which attaches to the halter on the right side of the animal’s face; wherein
	the left-side rope halter conversion attachment is a mirror image copy of the right-side rope halter conversion attachment (page 1, lines 20-24, “rigid bars,” implying a duplicate)
	each rope halter conversion attachment comprises, 
a cheek knot capture portion which captures a cheek knot on the rope halter formed at the juncture of a nose band and a cheek piece of the halter (page 1, lines 35-37)
a lever portion (F) which extends away from the cheek knot capture portion at a prescribed angle (page 1, lines 35-38);
a rein attachment portion which extends away from a distal end of the lever portion, and which is used to connect the reins to the rope halter conversion attachment (page 1, lines 35-38), and wherein
whenever tension is applied to the reins, the left-side and right-side rope halter conversion attachments create a pivoting motion at each cheek knot thereby pulling on the nose band an applying pressure on top of the nose of the animal to communicate a nonverbal command to the animal (page 1, lines 20-24). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blackford et al (GB-190612287-A).
Regarding claim 2, Blackford et al does not disclose a rope halter conversion attachment wherein the prescribed angle is 35 degrees; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the prescribed angle 35 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This would be done for the benefit of positioning the reins at a desired distance from the cheek knot capture portion. 
Allowable Subject Matter
Claims 3-19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:

	
These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644